Introduction to Unaudited Pro Forma Consolidated Financial Statements The following unaudited pro forma consolidated statements of operations reflect adjustments to the Family Healthcare Solutions, Inc. historical statements of operations for the year ended September 30, 2006 and the six and three months ended April 30, 2007 to give effect to: The reverse merger which was completed on or about June 20, 2007 as if it had occurred on February 1, 2007. In a transaction accounted for as a reverse merger, Mega Media Group, Inc. is treated as the accounting acquirer. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what the actual results of operations of Family Healthcare Solutions Inc. would have been assuming the transactions had been completed as set forth above, nor do they purport to represent Family Healthcare Solutions, Inc.'s results of operations for future periods. The following unaudited pro forma consolidated balance sheet reflects adjustments to the Family Healthcare Solutions, Inc. historical balance sheet at September 30, 2006 to give effect to this reverse merger. The unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and related notes to Mega Media Group, Inc. which are included in this form 8-K and the historical financial statements of Family Healthcare Solutions, Inc. which are included with its filings to the SEC. 1 FAMILY HEALTHCARE SOLUTIONS, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET JANUARY 31, 2007 Proforma Adjustments Consolidated ASSETS Family Healthcare Solutions, Inc (a) Mega Media Amount Explanation Balance Current Assets: Cash $ - $ 37,444 $ $ $ 37,444 Accounts receivable, net - 68,636 68,636 Prepaid expenses - 168,203 168,203 Total Current Assets - 274,283 - 274,283 Other Assets: Fixed Assets, net - 559,097 559,097 Master records, net - 306,676 306,676 Advances - 20,000 20,000 Note Receivable - Gladiator - - - Deposits - 225,486 225,486 Other - 16,010 16,010 TOTAL ASSETS $ - $ 1,401,552 $ - $ 1,401,552 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ 394,870 $ $ 394,870 Taxes payable 285,623 285,623 Accrued Officers' Compensation 379,829 379,829 Equipment loan - current portion 14,924 14,924 Equipment lease - current portion 19,440 19,440 Loans payable 440,000 440,000 Deferred revenues 252,399 252,399 Accrued interest 7,545 7,545 Payable to shareholders and related parties 69,328 1,159,573 1,228,901 Other 410,965 410,965 Total Current Liabilities 69,328 3,365,168 - 3,434,496 Other Liabilities: Equipment Loan Payable - 46,961 46,961 Equipment Lease Payable - 50,220 50,220 TOTAL LIABILITIES 69,328 3,462,349 - 3,531,677 Commitments and contingencies Preferred stock - 14,492 14,492 Common stock 33,960 5,277 33,741 (b) 72,978 Additional paid-in capital 1,672,532 4,067,546 (1,706,273 ) (b) 4,033,805 Deferred compensation - (1,392 ) (1,392 ) Accumulated Deficit (1,775,820 ) (6,146,720 ) 1,672,532 (6,250,008 ) Total Stockholders' Deficit (69,328 ) (2,060,797 ) - (2,130,125 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ 1,401,552 $ - $ 1,401,552 The accompanying notes are an integral part of these financial statements. 2 FAMILY HEALTHCARE SOLUTIONS, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED JANUARY 31, 2007 Consolidated Proforma Adjustments Statement of Family Healthcare Solutions, Inc (a) Mega Media Amount Explanation Operations Advertising Revenues $ - $ 3,240,069 $ $ 3,240,069 Other Revenues - 217,022 - 217,022 Total Revenues - 3,457,091 - 3,457,091 Expense Operating Expenses 295,597 (c) 3,007,710 (295,597 ) 3,007,710 General and administrative 20,000 3,364,633 (20,000 ) 3,364,633 Depreciation and Amortization - 287,204 287,204 315,597 6,659,547 (315,597 ) 6,659,547 Net loss from operations (315,597 ) (3,202,456 ) 315,597 (3,202,456 ) Other Income and Expenses: Interest expense - (73,765 ) - (73,765 ) Net loss before tax benefits $ (315,597 ) $ (3,276,221 ) 315,597 (3,276,221 ) Tax expense - - - Net loss $ (315,597 ) $ (3,276,221 ) $ (3,276,221 ) Weighted average number of common shares outstanding 6,623,101 72,978,695 Net income per basis and diluted shares $ (0.05 ) $ (0.04 ) The accompanying notes are an integral part of these financial statements. 3 FAMILY HEALTHCARE SOLUTIONS, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET APRIL, 30, 2007 Proforma Adjustments Consolidated ASSETS Family Healthcare Solutions, Inc (a) Mega Media Amount Explanation Balance Current Assets: Cash $ - $ 85,705 $ $ $ 85,705 Accounts receivable, net - 40,557 40,557 Prepaid expenses - 145,208 - 145,208 Total Current Assets - 271,470 - 271,470 Other Assets: Fixed Assets, net - 524,960 524,960 Master records, net - 320,676 320,676 Advances - 20,000 20,000 Note Receivable - Gladiator - - - Deposits - 225,486 225,486 Other - 16,010 - 16,010 TOTAL ASSETS $ - $ 1,378,602 $ - $ 1,378,602 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ 371,605 $ $ 371,605 Taxes payable 430,661 430,661 Accrued Officers' Compensation 398,868 398,868 Equipment loan - current portion 14,924 14,924 Equipment lease - current portion 19,440 19,440 Loans payable 540,000 540,000 Deferred revenues 336,748 336,748 Accrued expenses 30,837 30,837 Payable to shareholders and related parties 69,328 1,387,603 1,456,931 Other - 416,866 - 416,866 Total Current Liabilities 69,328 3,947,553 - 4,016,881 Other Liabilities: Equipment Loan Payable - 41,290 41,290 Equipment Lease Payable - 45,360 - 45,360 TOTAL LIABILITIES 69,328 4,034,203 - 4,103,531 Commitments and contingencies Preferred stock - 14,417 14,417 Common stock 33,960 5,327 33,691 (b) 72,978 Additional paid-in capital 1,672,532 4,117,496 (1,706,223 ) (b) 4,083,805 Deferred compensation - (317 ) (317 ) Accumulated Deficit (1,775,820 ) (6,792,525 ) 1,672,532 (6,895,813 ) Total Stockholders' Deficit (69,328 ) (2,655,601 ) - (2,724,929 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ 1,378,602 $ - $ 1,378,602 The accompanying notes are an integral part of these financial statements. 4 FAMILY HEALTHCARE SOLUTIONS, INC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED APRIL 30, 2007 Consolidated Proforma Adjustments Statement of Family Healthcare Solutions, Inc (a) Mega Media Amount Explanation Operations Advertising Revenues $ - $ 955,241 $ $ 955,241 Other Revenues - 113,344 - 113,344 Total Revenues - 1,068,585 - 1,068,585 Expense Operating Expenses - 747,031 747,031 General and administrative - 897,825 897,825 Depreciation and Amortization - 44,378 - 44,378 - 1,689,234 - 1,689,234 Net loss from operations 0 (620,649 ) - (620,649 ) Other Income and Expenses: Interest expense - (25,156 ) - (25,156 ) Net loss before tax benefits $ 0 $ (645,805 ) - (645,805 ) Tax expense - - - Net loss $ - $ (645,805 ) $ (645,805 ) Weighted average number of common shares outstanding 33,959,964 72,978,695 Net income per basis and diluted shares $ - $ The accompanying notes are an integral part of these financial statements. 5 Family Healthcare Solutions, Inc. Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements For January 31, 2007 and April 30, 2007 (a) The Family Healthcare Solutions, Inc. numbers represent the balances at September 30, 2006 for the January31, 2007 pro forma and March 31, 2007 for the April 30, 2007 pro forma. (b) Issuance of Family Healthcare Solutions, Inc shares in exchange for Mega Media Group, Inc. shares to reflect that the Mega Media Group, Inc. shareholders will own 68.50 % of the combined company. (c) The Family Healthcare Solutions, Inc's legal and consulting fees are presented as part of operating expensesfor the comparability. 6
